Title: From Thomas Jefferson to John Wayles Eppes, 4 July 1799
From: Jefferson, Thomas
To: Eppes, John Wayles



Dear Sir
Monticello July 4. 1799.

I recieved yesterday a letter from Doctr. Taylor informing me he had paid very nearly the whole sum he owed me to mr Hanson, whose certificate was in the hands of French on it’s way to me. as soon as I recieve this certificate I shall not hesitate to redeliver to him the patents of the mortgaged lands in Greenbriar &c. be so good therefore as to leave them with mr Eppes, praying him barely to give them houseroom till a written order from me shall be delivered him for their  being given up. I believe there is a list of the patents with them. if there is not, I will pray you to make out a list, barely stating by way of schedule in different columns 1. the quantity. 2. the county. 3. the grantee’s name. 4. the date of every patent, with a receipt for them written at the foot; so that the reciever may give mr Eppes no other trouble than to take from him the patents & give him that receipt signed in exchange. without this formality Banks may trouble me by alledging that all the patents have not been redelivered.
Your favor of June 16. came to hand on the 27th. and Maria’s of the 26th. was recieved yesterday. they have filled us with longing wishes for the arrival of the 15th. inst. when we are promised the pleasure of seeing you both here. it will be to us all a most welcome hour whenever. we shall finish our wheat harvest tomorrow. it is excellent in quality & midling in quantity through the neighborhood generally as well as in my particular case. mr Randolph’s was great in quantity also. our baise-mains to the family at Eppington & let them know we count on the pleasure of recieving them here this summer. I think Betsy promised to come up beforehand with you, & promises must not be forgotten. my constant and most tender affections to my dear Maria, & to yourself affectionate Salutations & Adieu.

Th: Jefferson


P.S. Page began to cut his rye yesterday. he has made out with his tobacco as well as the season would admit. plants were small, and seasons meagre, so that we shall need a late fall.

